Citation Nr: 0924483	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, shell fragment wounds, left thigh, involving 
Muscle Group XIII with retained metallic foreign body in 
region and knee and medical femoral condyle.  


ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision in which 
the RO, in pertinent part, continued a 10 percent evaluation 
for residuals, shell fragment wounds, left thigh, involving 
Muscle Group XIII with retained metallic foreign body in 
region and knee and medical femoral condyle.  The Veteran has 
perfected an appeal with respect to that decision.   


FINDING OF FACT

Since service connection, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected residuals of a shrapnel fragment wound to muscle 
group XIII of the left thigh are considered to be 
"moderately" disabling and manifested by retention of a piece 
of shrapnel fragment in the medial condyle of the left femur 
and a few shrapnel fragments in the lateral posterior aspect 
of the lower portion of the left thigh, without explosive 
effect of high velocity missile, residuals of debriment, or 
prolonged infection.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wounds, left thigh, involving 
Muscle Group XIII with retained metallic foreign body in 
region and knee and medical femoral condyle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 
4.56, 4.73, Diagnostic Codes 5313, 7800-7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Collectively, in letters dated in May 2006 and August 2008, 
the Veteran was given the notice required by the VCAA in 
increased rating cases to include that required by 
Dingess/Hartman and Vazquez-Flores.  After the Veteran was 
afforded opportunity to respond to the notice identified 
above, the August 2007 statement of the case (SOC) and 
September 2008 and January 2009 supplemental SSOC's reflect 
readjudications of the claim on appeal.  Hence, while some of 
this notice was provided after the rating action on appeal, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA examination reports, 
VA treatment records, and statements from the Veteran.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claim 
has been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2008).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non injured side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  If 
present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  If the 
injury is severe, a maximum 40 percent disability rating will 
be assigned.  A 30 percent rating will be awarded if 
moderately severe, 10 percent if moderate, and 0 percent if 
slight.

III.  Background & Analysis

Service treatments records from April 1968 to June 1969 show 
that the Veteran was admitted on March 28, 1968, and 
discharged April 5, 1968, with a single fragment wound of the 
left thigh and foot.  He was hospitalized a total of eight 
days.  There was no artery, nerve or bone injury.  It was 
noted that the Veteran's discharge wounds were healing well, 
he was ambulatory without a limp.  A service treatment record 
dated April 5, 1968 shows that the Veteran was diagnosed with 
wounds, penetrating, due to fragments, (L) thigh and (L) 
foot, no artery or nerve involvement.  The Veteran was 
injured while on patrol when involved in booby trap blast.  
He was put on temporary restricted duty -no crawling, 
stooping, running, jumping, prolong standing or marching or 
strenuous activity until April 11, 1968.  The Veteran was 
ordered to return to a medical facility on April 11, 1968, 
for further evaluation.  On April 12, 1968, the Veteran's 
sutures were removed from his left thigh.  

At a December 2006 VA examination, when reporting his medical 
history, the Veteran stated that in March 1968, he was 
wounded with shrapnel from a claymore mine in his left thigh, 
and that he received another wound to his left thigh in May 
1968.  He stated that he still has retained shrapnel 
fragments from his leg.  The Veteran denied any periods of 
flare-up involving his muscles.  He stated that sometimes he 
has problems walking up stairs and that sometimes his left 
leg gets tight, but he rides a bicycle and that seems to 
relieve the tightness.  There appeared to be no functional 
impairment during the flare-ups.  According to the Veteran, 
when he was initially injured, he was taken to a base 
hospital and was kept for approximately two weeks and then 
returned to his unit.  After the second shrapnel injury, he 
was taken to another base hospital, had some shrapnel 
removed, and was kept on light duty for about three weeks, 
and then returned to his unit.  There are no associated 
injuries according to the Veteran.  He denied any muscle 
pain.  

Upon physical examination, the Veteran was found to be in no 
acute distress.  He had a normal gait with no limp and denied 
using any assistive device.  On examination of his left 
thigh, there was a well-healed 4-cm scar on the left lateral 
thigh.  It was non-adherent and appeared to be well-healed.  
There was also a well-healed 5 x 2-cm scar on the medial 
aspect of the left knee. There were no adhesions, it was also 
well-healed.  On examination of the left knee, there was full 
range of motion.  Flexion was zero to 140 degrees.  There was 
no effusion, erythema, or evidence of ligamental laxity.  
There were negative anterior and posterior drawer signs.  
There was no evidence of tendon damage or adhesions.  There 
was no evidence of muscle loss, herniation, or loss of muscle 
function.  There was a decrease in sensation to sharp and 
dull touch in the area of the left anterior and lateral left 
thigh.  There was no evidence of quadricep muscle atrophy.  
X-rays showed retention of a piece of shrapnel fragment in 
the medial condyle of the left femur and a few shrapnel 
fragments in the lateral postieror aspect of the lower 
portion of the left thigh.  The Veteran was assessed as 
having retained shrapnel fragments of the left thigh, muscle 
group XIII.   

At a December 2007 VA examination, the Veteran stated that he 
still has retained shrapnel fragments in his leg.  The 
Veteran presented with two scars.  One on the upper lateral 
aspect of his left thigh and one on the medial aspect of his 
left proximal to his knee.  The Veteran stated that the scars 
themselves cause no functional problem.  He denied any flare-
ups of residual muscle injury.  The Veteran stated that after 
both episodes of shrapnel injury, he was returned to duty.  
He denied any present symptoms of muscle pain or activity 
limitation in regards to the scars or muscle involvement.  
The Veteran denied any affect on his activities of daily 
living.  There was no structural involvement of the nerves or 
vascular structures.  

At a November 2008 VA examination, the examiner noted two 
well-healed scars on the left thigh.  There was a 4 x 2-cm 
scar to the left lateral thigh proximal to the hip and there 
was also a 5 x 2-cm scar on the medial aspect of the left 
thigh proximal to the knee.  There was pain to palpation of 
both scars.  There was no adherence to underlying tissue.  
The texture of the scars appeared to be normal skin texture.  
The scars appeared to be slightly hypo-pigmented.  There was 
no elevation or depression and they appeared to be 
superficial and stable.  There was no inflammation, edema, or 
keloid formation.  There was no induration or inflexibility 
and no loss of motion or function.  

Strength testing to gravity and resistance were within normal 
limits for age and bilaterally equal.  There was no obvious 
muscle wasting or atrophy noted.  Cranial nerves II-XII were 
grossly intact and deep tendon reflexes were 2+ and 
symmetrical.  There was an antalgic gait with a left limp.  
He was able to walk in tandem and on his heels but unable to 
walk on his toes due to pain.  Grip strength was equal 
bilaterally and sensations were intact.  

All of these findings indicate a current disability that is 
more aptly described as moderate than as moderately severe, 
thus supporting the current 10 percent evaluation.  X-ray 
evidence showed retention of a piece of shrapnel fragment in 
the medial condyle of the left femur and a few shrapnel 
fragments in the lateral posterior aspect of the lower 
portion of the left thigh, without explosive effect of high 
velocity missile , residuals of derbriment, or prolonged 
infection.  However, there was no evidence of a 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  The record was void of 
consistent complaints of cardinal symptoms of muscle wounds.  
There was no evidence of unemployability because of inability 
to keep up with work requirements.  There were no indications 
on palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  
Additionally, the Veteran's muscle disability has not been 
shown to involve ragged, depressed, or adherent scars 
indicting wide damage to the muscle groups in missile track.  
Palpation did not show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Upon 
contraction, the muscles did not swell or harden abnormally.  

The Board has considered rating the Veteran's scars under 
Diagnostic Codes 7800-7804, but such a rating is not 
warranted because the Veteran's scars are not on the face, do 
not limit his motion, are not deep, unstable, or painful on 
examination.  Further, the Board notes that the Veteran is 
separately service connected for degenerative joint disease 
in the left knee and has been assigned a 10 percent 
disability rating.  The Board points out that evaluation of 
the same disability under various diagnoses is to be avoided, 
as is the evaluation of the same manifestation under 
different diagnoses.  See 38 C.F.R. § 4.14.  As such 
assigning a separate rating under DC 7805 due to limitation 
of function for the Veteran's scars would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.

The Veteran has submitted no evidence showing that his 
service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disability has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. § 
3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals shell fragment wounds, 
left thigh, involving Muscle Group XIII with retained 
metallic foreign body in region and knee and medical femoral 
condyle,and the claim for that benefit must be denied.  38 
C.F.R. § 4.7.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the muscle disability, pursuant 
to Hart, and that a rating in excess of 10 percent must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).









ORDER

Entitlement to a rating in excess of 10 percent for 
residuals, shell fragment wounds, left thigh, involving 
Muscle Group XIII with retained metallic foreign body in 
region and knee and medical femoral condyle, is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


